DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following addresses applicant’s remarks/amendments dated 24th June, 2022.  Claim(s) 5 was amended; No Claim(s) were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6) with respect to the objection to the Drawings; have been fully considered and are persuasive based on the amended Specification; therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 6) with respect to the objection of the Claim(s) 5; have been fully considered and are persuasive based on the amended Claim; therefore, the objection has been withdrawn.
Applicant’s arguments (Remarks Pg. 6-8), filed  22nd October, 2014, with respect to the rejection of Claim(s) 1-20 under AlA 35 U.S.C. 35 102“(a)(1)” or “(a)(2)” or both as being anticipated by Zasenko (RU 2529207 C1), have been considered but are not persuasive, therefore, the rejection still stands.

Referring to Claim 1, Applicant argues that Zasenko does not teach or suggest creating one or more error vectors between the image data sets, or updating the first set of backscattered data based on the error vectors. Zasenko is directed to using GPS data to correct the position of the towed underwater vehicle. This is actually made clear in the office action “received adjusted coordinates ... BPA 11 on the basis of GPS receiver data are converted to geographical coordinates ... Thus, the goal has been achieve, namely: reducing the error in determining the coordinates of the towed underwater vehicle ...” See Office Action at 5. That is, Zasenko is directed to updating the location of the towed underwater vehicle via GPS data. In contrast, claim 1 compares two sets of image data and creates an error vector between the data sets to update the first set of backscattered data - none of which is disclosed by Zasenko. Accordingly, Zasenko's coordinate updates via GPS data does not disclose or reasonably suggest sensor position correction by the creation of error vectors (and the accompanying other limitations) as recited in claim 1.”
Examiner respectfully disagrees, and maintains that Prior art of Zasenko reduces the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research. The accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 is improved by correcting the coordinates of the PBA 11 through cross correlation processing of bottom images obtained using MBE 3 (which can be used multi-beam echo sounder "Corvette-MLE-250" (JSC Concern "Okeanpribor") ) and HBO 6.  Zasenko discloses on Pg. 7, Ln.  29, that the GPS receiver 1, NovAtel DL-V3 can be used, which has a coordinate accuracy of up to 10 cm; however, the cross correlation between determining the shift in image is based on the accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 and is improved by correcting the coordinates of the PBA 11 through cross correlation processing of bottom images obtained using MBE 3 (which can be used multi-beam echo sounder "Corvette-MLE-250" (JSC Concern "Okeanpribor") ) and HBO 6.  Therefore, Zasenko does teach or suggest creating one or more error vectors between the image data sets, or updating the first set of backscattered data based on the error vectors.
Furthermore, cross-correlation on two images (having pixels) inherently involves taking a difference: corr(j) = \Sum_i [ data1(x_i) data2(x_{i+j}) ] to determine a shift j that gives the largest cross correlation -- in one dimension; the case for 2-d data is analogous: corr(j1,j2) = \Sum_{i1,i2} [ data1(x_i1,i2) data2(x_{i1+j1,i2+j2}) ] to determine the 2-d shift j1,j2 that gives the largest cross correlation.  In the one dimensional case, j, and in the two-dimensional case j1,j2, that maximizes the cross correlation, is the error vector. 

Referring to Claim 12, Applicant argues that while different in scope includes similar limitations to Claim 1 and should therefore be allowable for the same reasons asserted above.
Examiner respectfully disagrees, by virtue of their essential similarity to Independent Claim 1; the aforementioned argument shows explicit reasons why applied art of record anticipates Independent Claim 1, therefore, the rejection of Independent Claims 12 is maintained.

Referring to Claim(s) 2-11 and 13-20, Applicant argues that Since independent Claim(s) 1 and 12 should be allowable for the reasons asserted above, claims 2-11 and 13-20 should also be allowable at least by virtue of their dependency on allowable independent claims and because they contain additional limitations. Therefore, the undersigned representative will not address the arguments with respect to these claims and reserves the right to address these arguments at a later time.
Examiner respectfully disagrees, by virtue of their dependency from the Independent Claim(s) 1 and 12, as well as for the subject matter that they separately recite; the aforementioned argument shows explicit reasons why the applied art of record anticipates the applicants Independent Claim(s) 1 and 12; and therefore Dependent Claim(s) 2-11 and 13-20 remain anticipated and thus, these rejections still stand.  

If the Applicant believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Zasenko (RU 2529207 C1).
Referring to Claim 1, Zasenko teaches a method of correcting sensor position (Abstract; Pg. 4, Line(s) 15-20: navigation system for a towed underwater vehicle are those that first determine the coordinates of the PSU in the system (X, Y, Z), at the origin of which the location of the GPS antenna on the towing vessel was selected by phase direction finding of the PSU using on-board sonar unit, underwater navigation antenna and underwater navigation transponder, and then the control system corrects the received coordinates of the control panel by digital processing according to the standard cross the correlation algorithm for bottom topography images obtained using a side-scan sonar and a multi-beam echo sounder. The corrected coordinates of the BPA based on the GPS receiver data are converted into geographical coordinates), the method comprising:
transmitting one or more first pulses of a first frequency range towards a first portion of a seabed (Pg. 3, Line(s) 11-17: a bottom navigation base of M hydroacoustic responder beacons with different response frequencies, in which the underwater object generates acoustic pulses at the request frequency, which are then received by the responder beacons and re-emitted back at the response frequency; Pg. 5, Line(s) 13-15: multiple pulses at different frequencies a transmitted via a multi-beam echo sounder 3);
receiving a first set of backscattered data (Pg. 3, Line(s) 11-17: received by the responder beacons and re-emitted back at the response frequency);
transmitting one or more second pulses of a second frequency range towards a second portion of the seabed (Pg. 3, Line(s) 11-17: a bottom navigation base of M hydroacoustic responder beacons with different response frequencies, in which the underwater object generates acoustic pulses at the request frequency, which are then received by the responder beacons and re-emitted back at the response frequency; Pg. 5, Line(s) 13-15: multiple pulses at different frequencies a transmitted via a multi-beam echo sounder 3);
receiving a second set of backscattered data (Pg. 3, Line(s) 11-18: received by the responder beacons and re-emitted back at the response frequency);
processing the first set of backscattered data and the second set of backscattered data to form a first set of image data and a second set of image data (Pg. 6, Line(s) 11-17: the processing of information about the topography of the bottom);
comparing the first set of image data and the second set of image data (Pg. 6, Line(s) 4-5: the processing of information about the topography of the bottom);
creating one or more error vectors between the first set of image data and the second set of image data (Pg. 7, Line(s) 17-24: received adjusted coordinates ( x ^ '' , y ^ '' , z ^ '' ) [Image Omitted] BPA 11 on the basis of GPS receiver data are converted into geographical coordinates (φ, λ, x ^ '' [Image Omitted] ) where φ is the geographical latitude, degrees; λ - geographical longitude, degrees.  Thus, the goal has been achieved, namely: reducing the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research. Moreover, the accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 is improved by correcting the coordinates of the PBA 11 through cross-correlation processing of bottom images obtained using MBE 3 and HBO 6; wherein, cross-correlation on two images (having pixels) inherently involves taking a difference: corr(j) = \Sum_i [ data1(x_i) data2(x_{i+j}) ] to determine a shift j that gives the largest cross correlation -- in one dimension; the case for 2-d data is analogous: corr(j1,j2) = \Sum_{i1,i2} [ data1(x_i1,i2) data2(x_{i1+j1,i2+j2}) ] to determine the 2-d shift j1,j2 that gives the largest cross correlation.  In the one dimensional case, j, and in the two-dimensional case j1,j2, that maximizes the cross correlation, is the error vector);
updating the first set of backscattered data based on the one or more error vectors to produce an updated set of image data (Pg. 4, Line(s) 24-25: obtaining a new technical result when using a new set of distinctive features indicates the compliance of the claimed invention with the criterion of “inventive step”); Pg. 7, Line(s) 24-25: the accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 is improved by correcting the coordinates of the PBA 11 through cross-correlation processing of bottom images obtained using MBE 3 and HBO 6).

Referring to Claim 2, Zasenko teaches the method of claim 1, wherein the one or more first pulses are transmitted by a sidescan sonar (Pg. 4, Line(s) 38: 3 - multi-beam echo sounder; Pg. 5, Line(s) 28-31: side-scan sonar 6 scans the bottom with a narrow beam, resulting in a detailed picture of the bottom topography, the objects of which are located relative to the path of the BPA 11. These data (bottom map), as well as the depth of the BPA 11 measured by the side-scan sonar 6 and the distance from the BPA 11 to the bottom, are transmitted through the control device 7 via a cable-cable 10 to the on-board sonar unit 4, which then transfers this data to the control system 2) and the one or more second pulses are transmitted by a multibeam echosounding sonar (Pg. 5, Line(s) 12-13: a multibeam echo sounder 3; Pg. 5, Line(s) 12-13: a multibeam echo sounder 3; Pg. 5, Line(s) 24-27: The GPS receiver 1 in real time determines the coordinates of the GPS antenna, which are then transmitted via a digital bus to the control system 2. At the same time, the multi-beam echo sounder 3 performs three-dimensional scanning of the bottom with narrow beams of a fixed width and transmits the measured data to the control system 2, which compares the received multi-beam with a fishfinder 3 a threedimensional map of distances to underwater objects with coordinates received from GPS receiver 1.  Wherein, the received multi-beams would have to be sent by the multibeam echo sounder 3).

Referring to Claim 3, Zasenko teaches the method of claim 2, wherein the sidescan sonar is towed by a towing vessel (Fig. 3: towed underwater vehicle is featured as having a unit of a multibeam echo sounder 3,mounted under towing vessel in Fig. 3; Pg. 4, Line(s) 8-10: The technical result of the invention is to reduce the error in determining the coordinates of “the towed underwater vehicle” while reducing labor costs when performing underwater research; Pg. 4, Line(s) 15-20: Distinctive features proving the novelty of the claimed navigation system for “a towed underwater vehicle” are those that first determine the coordinates of the PSU in the system (X, Y, Z), at the origin of which the location of the GPS antenna on the towing vessel was selected by phase direction finding of the PSU using on-board sonar unit; Pg. 5, Line(s) 37: 11 - towed underwater vehicle (BPA).; Fig. 1-4).

Referring to Claim 4, Zasenko teaches the method of claim 3, wherein the multibeam echosounding sonar is mounted beneath the towing vessel (Fig. 3; Pg. 4, Line(s) 6-7: towed underwater vehicle is featured as having a unit of a multibeam echo sounder 3,mounted under towing vessel in Fig. 3).

Referring to Claim 5, Zasenko teaches the method of claim 4, wherein the sidescan sonar is connected by a towing cable (Fig. 3; Pg. 4, Line(s) 6-7: A side-scan sonar 6 scans the bottom with a narrow beam, resulting in a detailed picture of the bottom topography, the objects of which are located relative to the path of the BPA 11. These data (bottom map), as well as the depth of the BPA 11 measured by the side-scan sonar 6 and the distance from the BPA 11 to the bottom, are transmitted through the control device 7 via a cable-cable 10 to the on-board sonar unit 4, which then transfers this data to the control system 2).

Referring to Claim 6, Zasenko teaches the method of claim 1, wherein transmitting the one or more first pulses of the first frequency range is done at the same time as transmitting the one or more second pulses of the second frequency range (Pg. 3, Line(s) 11-17: a bottom navigation base of M hydroacoustic responder beacons with different response frequencies, in which the underwater object generates acoustic pulses at the request frequency, which are then received by the responder beacons and re-emitted back at the response frequency. The).

Referring to Claim 7, Zasenko teaches the method of claim 1, wherein comparing the first set of image data and the second set of image data (Pg. 4, Line(s) 14-15: The technical result of the invention is to reduce the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research) comprises running a pattern matching algorithm to determine one or more similar features between the first set of image data and the second set of image data (Pg. 4, Line(s) 15-20: determine the coordinates of the PSU in the system (X, Y, Z), at the origin of which the location of the GPS antenna on the towing vessel was selected by phase direction finding of the PSU using on-board sonar unit, underwater navigation antenna and underwater navigation transponder, and then the control system corrects the received coordinates of the control panel by digital processing according to the standard cross the correlation algorithm for bottom topography images obtained using a side-scan sonar and a multi-beam echo sounder. The corrected coordinates of the BPA based on the GPS receiver data are converted into geographical coordinates;  Pg. 7, Line(s) 23-29: Received adjusted coordinates ( x ^ '' , y ^ '' , z ^ '' ) BPA 11 on the basis of GPS receiver data are converted into geographical coordinates (φ, λ, x ^ '') where φ is the geographical latitude, degrees; λ - geographical longitude, degrees.  Thus, the goal has been achieved, namely: reducing the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research. Moreover, the accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 is improved by correcting the coordinates of the PBA 11 through crosscorrelation processing of bottom images obtained using MBE 3 and HBO 6.

Referring to Claim 8, Zasenko teaches the method of claim 1, wherein the one or more error vectors indicate a positional error (Pg. 4, Line(s) 14-15: The technical result of the invention is to reduce the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research).

Referring to Claim 9, Zasenko teaches the method of claim 1, wherein the one or more error vectors indicate a rotational error (Pg. 4, Line(s) 6-7: reduce the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research; Pg. 4, Line(s) 15-23: Distinctive features proving the novelty of the claimed navigation system for a towed underwater vehicle are those that first determine the coordinates of the PSU in the system (X, Y, Z), at the origin of which the location of the GPS antenna on the towing vessel was selected by phase direction finding of the PSU using on-board sonar unit, underwater navigation antenna and underwater navigation transponder, and then the control system corrects the received coordinates of the control panel by digital processing according to the standard cross the correlation algorithm for bottom topography images obtained using a side-scan sonar and a multi-beam echo sounder. The corrected coordinates of the BPA based on the GPS receiver data are converted into geographical coordinates; Pg. 4, Line(s) 7, 23-24 Received adjusted coordinates ( x ^ '' , y ^ '' , z ^ '' ) [Image Omitted] BPA 11 on the basis of GPS receiver data are converted into geographical coordinates (φ, λ, x ^ '' [Image Omitted] ) where φ is the geographical latitude, degrees; λ - geographical longitude, degrees; and Pg. 7, Line(s) 30: As the GPS receiver 1, NovAtel DL-V3 can be used, which has a coordinate accuracy of up to 10 cm).

Referring to Claim 10, Zasenko teaches the method of claim 1, wherein the first portion of the seabed and the second portion of a seabed overlap (Pg. 5, Line(s) 28-31: A side-scan sonar 6 scans the bottom with a narrow beam, resulting in a detailed picture of the bottom topography, the objects of which are located relative to the path of the BPA 11. These data (bottom map), as well as the depth of the BPA 11 measured by the side-scan sonar 6 and the distance from the BPA 11 to the bottom, are transmitted through the control device 7 via a cable-cable 10 to the on-board sonar unit 4, which then transfers this data to the control system 2).

Referring to Claim 11, Zasenko teaches the method of claim 1, further comprising rendering an image of a topography of the seabed based on the updated set of image data (Pg. 7, Line(s) 25-29: the goal has been achieved, namely: reducing the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research. Moreover, the accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 is improved by correcting the coordinates of the PBA 11 through crosscorrelation processing of bottom images obtained using MBE 3 and HBO 6).

Claim 12 is essentially the same as Claim 1 and refers to a system that performs the method  of correcting sensor position of Claim 1; and further comprising: a towing vessel (Fig. 2-3; Pg. 5, Line(s) 6 : 9 - towing vessel); a towing cable (Fig. 2-3; Pg. 5, Line(s) 7 : 10 - cable cable) connected to the towing vessel (Fig. 2-3; Pg. 5, Line(s) 6 : 9 - towing vessel); a sidescan sonar (Fig. 3; Pg. 5, Line(s) 3 : 6 - side-scan sonar) towed by the towing vessel (Pg. 5, Line(s) 18-19: the third port of the on-board sonar unit 4 is connected via a cable to a control device 7 connected to an underwater navigation transponder 8 and a side-scan sonar 6; Pg. 5, Line(s) 3: A side-scan sonar 6 scans the bottom with a narrow beam, resulting in a detailed picture of the bottom topography, the objects of which are located relative to the path of the BPA 11);  a multibeam echosounding sonar (Pg. 4, Line(s) 38 : 3 - multi-beam echo sounder) mounted beneath the towing vessel (Fig. 3: towed underwater vehicle is featured as having a unit of a multibeam echo sounder 3,mounted under towing vessel in Fig. 3).  Therefore Claim 12 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 13, Zasenko teaches the system of claim 12, wherein the towing vessel tows the sidescan sonar at a desired depth near the seabed (Fig. 3: towed underwater vehicle is featured as having a unit of a multibeam echo sounder 3,mounted under towing vessel in Fig. 3; Pg. 4, Line(s) 8-10: The technical result of the invention is to reduce the error in determining the coordinates of “the towed underwater vehicle” while reducing labor costs when performing underwater research; Pg. 4, Line(s) 15-20: Distinctive features proving the novelty of the claimed navigation system for “a towed underwater vehicle” are those that first determine the coordinates of the PSU in the system (X, Y, Z), at the origin of which the location of the GPS antenna on the towing vessel was selected by phase direction finding of the PSU using on-board sonar unit; Pg. 5, Line(s) 37: 11 - towed underwater vehicle (BPA).; Fig. 1-4). 

Referring to Claim 14, Zasenko teaches the system of claim 12, wherein the multibeam echosounding sonar is at a predetermined distance ahead of the sidescan sonar (Pg. 4, Line(s) 38: 3 - multi-beam echo sounder; Pg. 5, Line(s) 28-31: side-scan sonar 6 scans the bottom with a narrow beam, resulting in a detailed picture of the bottom topography, the objects of which are located relative to the path of the BPA 11. These data (bottom map), as well as the depth of the BPA 11 measured by the side-scan sonar 6 and the distance from the BPA 11 to the bottom, are transmitted through the control device 7 via a cable-cable 10 to the on-board sonar unit 4, which then transfers this data to the control system 2).

Claim 15 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Referring to Claim 16, Zasenko teaches the system of claim 12, wherein transmitting the one or more first pulses of the first frequency range returns a first set of backscattered data that is processed into a first set of image data (Pg. 6, Line(s) 11-17: the processing of information about the topography of the bottom). 

Referring to Claim 17, Zasenko teaches the system of claim 16, wherein transmitting the one or more second pulses of the second frequency range returns a second set of backscattered data that is processed into a second set of image data (Pg. 6, Line(s) 11-17: the processing of information about the topography of the bottom).

Claim 18 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.
Referring to Claim 19, Zasenko teaches the system of claim 18, wherein a first set of positions based on the first set of backscattered data is updated based on one or more error vectors (Pg. 4, Line(s) 24-25: obtaining a new technical result when using a new set of distinctive features indicates the compliance of the claimed invention with the criterion of “inventive step”); Pg. 7, Line(s) 24-25: the accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 is improved by correcting the coordinates of the PBA 11 through cross-correlation processing of bottom images obtained using MBE 3 and HBO 6).

Referring to Claim 20, Zasenko teaches the system of claim 19, wherein the one or more error vectors are between the first set of image data and the second set of image data (Pg. 7, Line(s) 17-24: received adjusted coordinates ( x ^ '' , y ^ '' , z ^ '' ) [Image Omitted] BPA 11 on the basis of GPS receiver data are converted into geographical coordinates (φ, λ, x ^ '' [Image Omitted] ) where φ is the geographical latitude, degrees; λ - geographical longitude, degrees.  Thus, the goal has been achieved, namely: reducing the error in determining the coordinates of the towed underwater vehicle while reducing labor costs when performing underwater research. Moreover, the accuracy of the coordinates of the location of objects on a detailed map of the bottom topography obtained using the BPA 11 is improved by correcting the coordinates of the PBA 11 through cross-correlation processing of bottom images obtained using MBE 3 and HBO 6).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645